Case 1:19-mc-23851-EGT Document 1 Entered on FLSD Docket 09/16/2019 Page 1 of 11




                        UN ITED STA TE S D ISTRIC T C O UR T FO R TH E
                             SO UT H ERN D ISTR ICT O F FLO R IDA

                           CASENO./$ nsrx
                                        r/-+/e-te+
   IN TH E M A TTER O F
   TH E EX TM D ITIO N O F                                             FILED U N DER SEA L
   R O BER TO G U ILLERM O BR AV O


                                            C IIM PLA INT
                                          (18II
                                              7.S.C.k3184)
          1,the undersigned A ssistantU nited States Attolmey,being duly sw orn,state on

   infonnation and beliefthatthe following is true and correct:

          ln thism atter,1representthe United States in fulfilling itstreaty obligations to the

   ArgentineRepublic(ûûArgentina'').
          There is an extradition treaty in force betw een the U nited States and A rgentina,the

   Extradition Treaty Between theUnited StatesofAmerica andtheArgentine Republic,U.S.-Arg.,

   June10,1997,S.TREATY DOC.NO.105-18(1997)(hereinafter,thelû-freaty'').(EX-BRAVO-
   0006toEX-BRAVO-0031q
          Pursuantto the Treaty,the G overnm entofArgentina has subm itted a fonnalrequest

   tlzroughdiplomaticchannelsfortheextraditionofRobel'
                                                     to GuillermoBravo(CûBravo'').(EX-
   B1tAVO-0005)
          According to the inform ation provided by the Governm entofA rgentina,Bravo hasbeen

   charged with sixteen countsofaggravated lkomicide and threecountsofattem pted aggravated

   homicide. (EX-BRAVO-0636toEX-BRAVO-0653j Aggravatedhomicideandattempted
   aggravated homicide areproscribed by Argentina'sPenalCode,includingArticles42,44,45,

   55,and80. gEX-BRAVO-0630toEX-BRAVO-0631j
Case 1:19-mc-23851-EGT Document 1 Entered on FLSD Docket 09/16/2019 Page 2 of 11




          TheoffensesareallegedtohavebeencommittedwithinthejurisdictionofArgentina.A
   warrantforBravo's arrestw as issued on February 1,'2008,by Judge H ugo Ricardtn Sastre,

   FederalJudge ofFirstInstance,City ofRav/son,Province ofChubut,Republic of Argentina.

   LEX-BRAVO-0654toEX-BRAVO-06571
   6.     Judge Sastre issued the w arrantbased on Bravo's alleged participation in the A ugust22,

   1972,Trelew m assacre,w here sixteen prisonersw ere killed and three othersw ere w ounded atan

   ArgentineN avy base in Trelew ,A rgentina,asdescribed in m ore detailbelow :

                  On August15,1972,tw enty-five prisoners affiliated w ith groups opposed to

   Argentina'sdefactomilitarygovernmentescapedfrom theRawsonPenitentiary locatedin
   ChubutProvince,Argentina. N ineteen ofthe prisonersw ere recaptured and taken to the

   AlmiranteZarNavalAirBasein Trelew,Argentina(hereinafter,theû1Base''). IEXQBRAVO-
   0165toEX-BltAVO-01661
          b.      T he B ase w here the prisonel'sw ere held w as con'trolled by the Argentine N avy.

   During the tim e the prisoners w ere detained there,Bravo w as a lieutenantin A rgentina'sN aval

   lnfantryBattalionNo.4andpresentattheBase.gEX-BRAVO-01671
                  BravoandothernavalofficersattheBasesubjectedtheprisonerst(7increasingly
   harsh punishm entsduring theirdetention. A ccording to a survivorofthe m assacre,Ricardo

   Rene H aidar,Bravo w asthe officerwho treated the prisonersm ostaggressively. H e w ould

   m ake theprisonerslie on the tloorcom pletely naked forlong periods oftim e. Bravo also

   ordered one ofthe prisonersto sw eep the corridorwhile naked. ln addition,Bravo com m anded

   the prisonersto assum e stresspositions,including placing their fingertips againstthe w all,w ith

   theirbodiesstraightandinclined,andtheirannsandlegsoutstretched.gEX-BRAVO-06631
                  A second survivor,M aria Antonia Berger,recalled Bravo holding a loaded pistol
Case 1:19-mc-23851-EGT Document 1 Entered on FLSD Docket 09/16/2019 Page 3 of 11




   to the head ofone ofthe prisoners,Clarisa '
                                             J=ea Place,w hile threatening to killherbecause she

   refused to lie on herback on the floor. Bergeralso described how the guardsconducted a m ock

   shooting one night. Like Haidar,Bergertestified thatthe prisonersw ere required to follow

   orderswhilenaked,andthattheywerecommandedtoassumepainfulstresspositions. (EX-
   81G V0-0668toBRAVO-0669;EX-BRAVO-07731
                 The third survivor,A lberto ('
                                              .'
                                               ,am ps,overheard Bravo telling a subordinate that

   insteadoffeedingtheprisoners,they shouldkillthem.gEX-BRAVO-07601 Campsalso
   identifiedBravoasoneofthenavalofficerswhosubjectedtheprisonerstoharsh treatment.
   gEX-B1tAVO-06581
                 The m assacre ofthe prisonersoccurred in the early m orning ofAugust22,1972,

   around 3:30 a.m .,w hen allnineteen prisonersw ere sleeping in theircells. Bravo,along w ith

   four othernavalofticers,arrived atthe cells carrying m achine gunsand .45 caliberpistols. The

   officers ordered the prisonersto stand in a line outside theircellsw ith theirheadsdow n.

   M om entslater,the navalofficers shotatthem from a close distance. M any ofthe prisonersw ere

   killed instantly from thisinitialround ofgunfire. The navalofficersthen proceeded to discern

   w hetherthere w ere any survivors and attem pted to execute them . Bravo located several

   prisonerswho did notdie in the initialsalvo and used hispistolto shootCam ps and M ario

   Emilio(alsoreferredtoasAlberto)Deltino,fatallywoundingDeltino.gEX-BRAVO-0893to
   EX-BRAVO-0894j
          Follow ing the shooting,otherBase personnelarrived on the scene and transferred six

   individualsto the infirm ary. Ofthose individuals,only three H aidar,Cam ps,and Berger

   survived.gEX-BRAVO-08941
   8.     Thethreesurvivorsofthemassacre(now deceased)andotherwitnessesrecountedthe
Case 1:19-mc-23851-EGT Document 1 Entered on FLSD Docket 09/16/2019 Page 4 of 11




   events ofA ugust22,1972:

                 Cam ps recallsbeing w oken up around 3:00 a.m .by Bravo and anothernaval

   officer,LieutenantCom m anderLuis Em ilio Sosa.Sosa and Bravo w ere shouting insultsatthem

   and threatening thatthe prisoners would no'
                                             kv ûkklaow whatthe anti-terrorrepression is.'' Contrary

   to priorpractice,a11ofthe prisoners'celldoors were opened atthe sam e tim e ratherthan their

   being taken outone ata tim e. The prisonersw ere then ordered to line up in the hallw ay.

   M om ents later,there w asa burstof gunfire, Cam ps'initialthoughtw asthatthis wasa m ock

   shooting w ith the officers using blank cartridges. Butthen he saw a fellow prisonerfallto the

   ground and he realized the officers were using live am m unition. Cam pshurled hilnselfback into

   hiscell,as did his cellm ate,D elfino. Cam psthen heard m ore guntire. A few m om entslater,

   Bravo approached Cam ps'cell,holding a pistolin hisrighthand,and ordered Cam psand

   Delfino to stand up. Bravo then dem anded to know w hetherCam psw asgoing to answ erallthe

   questionsthatwereposed to him in an earlierintenogation. W hen Campsrefused,Bravo shot

   him in the stom ach. Bravo then trained his gun on Delfino and fatally shothim atclose range.

   gEX-BRAVO-0756;EX-BRAVO-0660to131G V0-06611
          b.      Haidarsim ilarly recalled being aw oken by the shouts ofBravo and Sosa at

   approxim ately 3:30 a.m .on the m orning ofthe m assacre. Bravo and Sosa ordered the prisoners

   to fold theirm attressesand blankets,line up in the hallw ay,and look down. A tthe end ofthe

   corridor,H aidarcould see tw o orthree otherofticersw ith m achine guns. Bravo and Sosa

   walked up and down thelineofprisonerswhilethreatening them with comm entslike,Cdthe worst

   thing you could have done w asto m eddle v'
                                             rith the N avy''and,ûsnow you'llsee how w e tenorize

   guerrillam em bers.'' The prisonersrem ained silentand did notm ove. Then,a11ofa sudden,

   there w asa burstofm achinegun fire. H aidarretreated into hiscellwith anotherprisoner,
Case 1:19-mc-23851-EGT Document 1 Entered on FLSD Docket 09/16/2019 Page 5 of 11




   Alfredo K ohon,and crouched below a slab ofconcrete thatfunctioned as a bed. A fterthe initial

   guntire subsided he heard Bravo callout,kdthis one is stillaliver''and then an isolated shot. This

   repeated severaltim es. Bravo then entered Haidar's cellw ith a gun in hishand and dem anded to

   know w hetherH aidar and K ohon were going to provide infonnation.W hen the prisoners

   answ ered affinnatively,Bravo lefl. Butanothernavalofficerthen appeared and shotH aidar,

   w ounding him ,before proceeding to fatally shootK ohon. The shooting wasfollow ed by a

   periodofsilence,punctuatedbyBravosayingin aloudvoice,kû-l-heytriedtoescape!Pujadas
   tried to grab the Captain'sgun,he tried to fightbackl'' H aidartestitied thatBravo's statem ent

   w as com pletely false. The prisonersdid notattack the ofticers and they had notattem pted to

   escape. (EX-BRAVO-0769;EX-BRAVO-I)664toEX-BRAVO-0666)
                  Berger also recalled being aw oken by the shoutsofBravo and othernavalofficers

   at3:30 a.m .on the m orning ofthe m assacre. The ofticerstltreatened the prisoners,w arning that

   they tûw ere going to be taughta lesson aboutm eddling with the N avyn''and thattheprisoners

   wouldçûprovideinformationthatnight,whdhergtheylliked itornot.''Theprisonerswere
   ordered to form a line outside theircellsand look down atthe tloor. Like Cam ps,Berger

   reported thatthis wasthe tirsttim ethe prisonersw ere given such an order. Suddenly,the

   officersbegan firing theirw eaponsatthe prisoners. Bergerherselfw asstruck m uttiple tim es.

   She saw a fellow fem ale prisonersM aria A llgelica Sabelli,whose breathing firstbecam e m ore

   labored before she stopped m oving.Berger also saw anotherfem ale prisoner,A na M aria

   V illarealde Santucho,lie m otionless. Bergerheard Bravo scream ing atCam psand D eltino to

   provide information and,when they refused,sheheard m oregunfire. Later,Bergeroverheard

   theofficersbeginningtoinventastorytojllstifytheassassinations.gEX-B1tAVO-0773;EX-
   8M V0-0669toEX-BRAVO-06701
Case 1:19-mc-23851-EGT Document 1 Entered on FLSD Docket 09/16/2019 Page 6 of 11




          d.     N avy com oralCarlos Am adeo M arandino w asthe officeron guard duty atthe

   tim e ofthe m assacre. M arandino testitied thateverything w as nonnalduring the firstthree hours

   and fifteen m inutesofhisshift,w hich ran from 12:00 a.m .to 4:00 a.m . The prisonersw ere

   asleep and had notcaused any trouble. H ow ever,at3:15 a.m .,Bravo,Sosa,LieutenantEm ilio

   Jorge D elReal,Captain Juan CarlosA ntonio H errera,and a fifth person he could notidentify,

   anived atthe prison cells sm elling ofalcoholand carrying pistolsand m achine guns. They

   ordered M arandino to open the celldoorsand disarm . O nce M arandino fulfilled thatorder,

   M arandino claim ed thathe w asinstructed ttnleave. M arandino testified thathe retreated behind

   a screen thatseparated the guard area from the cells. From behind the screen,M arandino

   recalled hearing a lotofshouting,the singing ofthe nationalanthem ,som eone shouting ûtthey are

   trying to escapen''a burstofgunfire follow ed by a pause,and then m ore shooting. M arandino

   w entto see whatw ashappening. The navalofficers gave him a pistoland told him to check the

   bodies. W hen M arandino entered the corridoroutside the cellshe saw lots ofblood and m any

   bodiespiled one on top ofthe other. M arandino furthertestified thatthe claim the prisoners

   weretryingto escapewasnotcredible. M arandino explainedthatin connection with apr
                                                                                   N
                                                                                    ior

   militaryinvestigationconductedjustafterthemassacre,arankingofficerinstructedhim tq
   supportthe officialaccountofevents,including the false allegation thatthe prisonersattem pted

   to escape the Base,w hich prom pted the shooting. The A rgentine courts sim ilarly found thatthe

   m ilitary investigation w as fatally flaw ed and furtherconcluded thatM arandino m inim ized his

   culpabilityandwasaparticipantintheshooting.gEX-BRAVO-0684toEX-BRAVO-0692;EX-
   81UW 0-0733toEX-BRAVO-734;EX-BRAVO-01941
                  M iguelFelm ando M arileo,an em ployee ata funeralhom e in Trelew ,A rgentina,

   testified abouthisobservationsofthe deceased prisonerson the nightofAugust22,1972.
Case 1:19-mc-23851-EGT Document 1 Entered on FLSD Docket 09/16/2019 Page 7 of 11




   M arileo saw thatone ofthe victim s,Santucho,w aspregnantand had been shotm ultiple tim esin

  the abdom en. M arileo also saw thatanotherfem ale victim ,Sabelli,had been shotin the back of

   theneck.A third victinz,M arianoPujadas,appearedtohavebeenshotten oreleventimes.(EX-
   81UW 0-0828toEX-BRAVO-0830)
          Severalofthe otherparticipantsin the Trelew m assacre w ere tried fortheirrolesin the

   massacre,including Sosa,EmilioJorgeDe1Real(alieutenantintheNavalAirForce),and
   M arandino.On October15,2012,theFederalOralCriminalCoul'tofComodoroRivadavia(the
   tt-
     frialCourt''lissuedawritten decision finding Sosa,De1Real,andM arandinoguiltyofsixteen
   counts ofaggravated m urderand three countsofaggravated attem pted m urder,declaring that

   theiroffensesqualified as ûûcrim es againsthum anityn''and sentenced the defendantsto life

   imprisonment.IEX-BRAVO-IOOStoEX-BRAVO-1009j TheTrialCourtmades'everalrelevant
   factualtindings,including the follow ing:

                 Bravo wasam ong the navalofticers who,carrying w eapons,arrived atthe

    prisoners'cellsatapproxim ately 3:30 a.m .on August22,1972,abruptly w oke the prisoners,

    and forced them to stand in line in the conidorw ith theirheads dow n. A few m inutes later,the

    navalofficers used m achinegunsand .45 caliberpistolsto shootindiscrim inately atthe

    prisonersfrom close range,im m ediately kiilling severalofthem . Bravo then forced D elfino and

    Cam ps,tw o ofthe prisoners w ho had survived the initialround ofgunfire,to stand up in their

    celland declare whetherthey w ould cooperate in an interrogation. Upon theirretklsal,Bravo

    shotandwoundedCamps,andkilledDelfino.gEX-BRAVO-0893toEX-BRAVO-08941
          b.      TheTrialCourtrejectedthedefendants'argumentthattheyhadactedinself-
    defense and in orderto repela prison break. The TrialCourtreasoned thatthe prisoners were

    defenselessand unarm ed,isolated from the outside world,and surrounded by hurldreds of
Case 1:19-mc-23851-EGT Document 1 Entered on FLSD Docket 09/16/2019 Page 8 of 11




   trained soldiersw ho w ere heavily anned. Thus,any attem ptatfleeing w ould have been

   suicidal. Further,the TrialCoul'tfound thatthe gunshotw ounds ofthe prisonersw ho were

   killed w asnotconsistentw ith the defendallts'version ofevents. The TrialCourtnoted,for

   example,thatSabellihadbeen fatallyshotinthebackofherneck andthatPujadashadbeen
   shotnumeroustimes.gEX-BRAVO-0898toEX-BRAVO-09001
   10.    OnM arch 19,2014,theFederalCourtofCassationinCriminalM atters(theEûAppellate
   Coulf'laffirmedtheconvictionsofSosa,DelReal,andM arandino,andalsoreversedtheTrial
   Court's decision to acquittw o otherdefendants,Jorge Enrique Bautista and N orberto Ruben

   Paccagnini.gEX-BRAVO-02321
   11.    ln 2009,priorto the trialofhis co-defendants,the Govem m entofA rgentina m ade an

   initialrequestforBravo'sextradition. O n N ovem ber 1,2010,the presiding U .S.rnagistrate

   judge(Dubé,M .J.)declinedtocertifyBravo'sextraditionfortheSecretaryofState'ssurrender
   decision. Since thattim e,how ever,therehave been significantfactualdevelopm entsin

   A rgentina bearing directly on Bravo'sextradition,including the decision by the TrialCoul'
                                                                                            tto

   convictBravo'saccom plicesand the A ppellate Courtopinion affirm ing those convictions.

   Notably,theTrialCoul'tandAppellateCourt'sfindingsrejectedseverallegalandfactual
   defensesraised by Bravo during hisprior extradition proceeding,including hisclaim ofstatutory

   am nesty,prioracquittalin a m ilitary inquiry,and the purported lack ofcredibility ofthe

   surdvors'statem ents.

          TheAppellate Courtopinion considered identicalclaimsinterposedby Bravo'sform er

   confederates,Sosa,DelReal,and M arandillo:

                  The A ppellate Coul'tfound thatthe defense ofstatutory am nesty w as invalid

                  underArgentine law because the offensesin question constituted crim esagainst
Case 1:19-mc-23851-EGT Document 1 Entered on FLSD Docket 09/16/2019 Page 9 of 11




                humanity,forwhichamneski
                                       /'cannotbegranted'
                                                        ,LEX-BRAVO-OI84toEX-
                BRAVO-01881
                The A ppellate Courtconcluded thatthe priorm ilitary proceeding did notcom port

                with basic requirem entsofilnpartiality and due process and,therefore,did not

                vitiatethelegalandfactualbasisfortheDefendants'convictions;LEX-BRAVO-
                0188toEX-BltAVO-0l911
                The A ppellate Coul'taffirm ed thatthe evidence established thatthe Defendants

                carried outthe Trelew M assacre and found credible the survivors'accountrather

                thantheincredibleclaim thattheprisonersattemptedtoescape;(EX-BRAVO-
                0192toEX-BRAVO-02021;seegEX-BRAVO-0195toEX-BRAVO-0197
                (ûûg-
                    l-lhestatementsmadebyAlbertoM iguelCamps,RicardoRene Llaidarand
                M aria Antonia Bergerare com patiblew ith the evidence gathered ....Thus,the

                evidenceproduced contradictstheaccountoftheeventsgiven bythedefacto
                governm entin office atthe tim e,and rules outthe tlightattem ptattributed to the

                detaineesattheAlmiranteZarBase.''))
             d. The Appellate Courtidentified physicalevidence consistentw ith the survivors'

                accounts,ineluding the factthatsom e ofthe bodiesbore ittattooing'
                                                                                 'from

                gunpow derthatcould only bethe productofshots tired tûatclose range,''i.e.,

                within 35centimetersorapproximately 14inches.LEX-BRAVO-OI98j
         Bravo m ay befound within theJ'urisdiction ofthisCourt.Upon inform ation and belief,

   heresidesat1907 l18th Road,North M ianli,Florida,33l8l,and operatesa businesslocated at

   4141N orth M iam iA venue,Suite 210,M iam i,Florida,33127.

         Katherine Fennell,an Attonzey-A dviserin the O ffice ofthe LegalA dviser ofthe U .S.
Case 1:19-mc-23851-EGT Document 1 Entered on FLSD Docket 09/16/2019 Page 10 of 11




   D epartm entofState,hasprovided the U .S.Departm entofJustice w ith a declaration

   authenticating a copy ofthe diplom atic notesby w hich the requestforextradition w as m ade and

   a copy ofthe Treaty,stating thatthe aggravated m urderand aggravated attem pted m urder

   chargesforw hich extradition is dem anded are provided forby the Treaty,and confirm ing that

   the docum entssupporting the requestforextradition are properly certified by the principalU .S.

   diplomaticorconsularofficerinArgentina,inaccordancewith 18U.S.C.j3190,soastoenable
   them tobereceivedintoevidence.LEX-BRAVO-OOOItoEX-BRAVO-00031
          The declaration from the U .S.D epal-tm entof State w ith itsattachm ents,including a copy

   ofthe diplom atic notesfrom Argentina,a copy ofthe Treaty,and the certified docum ents

   submitted in supportoftherequest,marked collectively asGovernment'sExhibit#1,arefiled

   w ith thiscom plaintand incom orated by reference herein.

    16.   Bravo potentially m ay flee ifhe leal'ns ofthe existence ofa w arrantforhis arrest.



          W HEREFORE,the undersigned requests thata w arrantfor Bravo's arrestbe issued in

   accordancewith 18U.S.C.j3184andtheextraditiontreatybetweentheUnited Statesand
   Argentina,so thatthe fugitivem aybearrested and broughtbeforethisCourtto the end thatthe

   evidenceofcrim inality may beheard andconsidered.Theundersigned furtherrequeststhatthis

   com plaintand the warrantbe placed underthe sealofthe Court,exceptasdisclosure isneeded

   forthe w arrant's execution,untilsuch tim e asthe w arrantis executed.



                                                A ssistantUni d StatesAttorney


    Sw    tœ beforem     d sub ribed in my presencethi             of-septem ber,2019,at


                                                  10
Case 1:19-mc-23851-EGT Document 1 Entered on FLSD Docket 09/16/2019 Page 11 of 11




                                      U n1e States agistrate Judge




                                        11
